DETAILED ACTION

This office action is in response to Applicant’s submission filed on 29 July 2019.

Status of Claims

Claims 1-19 are pending.
Claims 1-19 are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
There is no art rejection for claims 1-19.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Non-Statutory Subject Matter
Claims 1-19 are directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because they are directed to software per se.

Judicial Exception
Claims 1-19 of the claimed invention are directed to a judicial exception, an abstract idea, without significantly more. 
(Independent Claims)  With regards to claim 1 / 11, the claim recites a method / system, which falls into one of the statutory categories.
2A – Prong 1: Claim 1, in part, recites 
 “… obtaining an initial value of a task accuracy for a task processed by the artificial neural network; compressing the artificial neural network by adjusting weights of connections among layers of the artificial neural network included in information regarding the connections; determining a compression rate for the compressed artificial neural network based on the initial value of the task accuracy and a task accuracy of the compressed artificial neural network; and re-compressing the compressed artificial neural network according to the compression rate.…”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting a computer, processor with coupled non-transitory computer readable memories, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the language about generic computer components, “obtaining”, “compressing”, “determining”, “re-compressing” in the limitation citied above could be performed by a human mind with possible aid of paper & pen and/or calculator (e.g., a human network model analyst can iteratively construct and optimize data models for minimize model size based on data collected and model performance.), see Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
2A – Prong 2: This judicial exception is not integrated into a practical application.  In particular, claim 1 recites the additional elements: generic computer elements (like a controller), which are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of state transition probability calculation) such that it amounts no more than mere instructions to apply the exception 
2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the use of one or more generic hardware computer component, to retrieve information from memory is WURC, to perform data gathering / output is insignificant extra-solution activity, hence does not add anything significant to the abstract idea. The claim is not patent eligible.
 (Dependent claims) 
Claims 2-10, 12-13, 16 / 14-15, 17-19 are dependent on claim 1 / 11 and include all the limitations of claim 1 / 11. Therefore, claims 2-10, 12-13, 16 / 14-15, 17-19 recite the same abstract ideas. 
With regards to claims 2-10, 12-13, 16 / 14-15, 17-19, the claim recites further limitation on the collaborative model building, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claim is not patent eligible.

Art Rejection Analysis
Claims 1-19 could be allowed if 101 rejections issues are overcome, since when reading the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199F.3d 1295, 1301, 53 USPQ2d 1065, 1069, 1069 (Fed.Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in claims 1-19.   The following is an examiner’s statement of reasons for allowance: 
Claim 1 is considered allowable since when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically, 
“ compressing the artificial neural network by adjusting weights of connections among layers of the artificial neural network included in information regarding the connections; determining a compression rate for the compressed artificial neural network based on the initial value of the task accuracy and a task accuracy of the compressed artificial neural network; and re-compressing the compressed artificial neural network according to the compression rate”,  in combination with the remaining elements and features of the claimed invention.
Claim 11 is substantially similar to claim 1. The arguments as given above for claim 1, are applied, mutatis mutandis, to claim 11, therefore the allowable subject matter reasoning of claim 1 are applied accordingly.
Regarding the dependent claims, which include all the limitations of the independent claims, are also allowed.
The followings are references closest to the invention claimed:
Leeman-Munk, et al., US-PGPUB NO.2018/0096078A1 [hereafter Leeman-Munk] shows neural network compression.
Jaiswal, et. al., “Deep neural network compression via knowledge distillation for embedded applications”, 2017 Nirma University International Conference on Engineering (NUiCONE), 2017 [hereafter Jaiswal] shows deep neural network compression for storage reduction on embedded devices.




Examiner's Note

The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  The fax number is 571-273-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas, can be reached 571-272-2589.  
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Examiner, Art Unit 2128